-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/465,791 filed on May 31, 2019.
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-10) in the reply filed on 01/14/2021 is acknowledged.  The traversal is persuasive since the claims appear similarly phrased and the art of record applies to both device and method of manufacturing, and the prior restriction requirement is hereby withdrawn.  Group I and Group II are rejoined for treatment on the merits.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display region” and “test region” must be shown or the feature(s) canceled from the claim(s).  Additionally, which parts of Figs. 4-7 are test region and display region. No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Fig. 2 is a schematic view showing a planar structure of the array substrate in a display region but it does not show an active layer 44.
FIG. 4 is a schematic view showing a sectional structure of the array substrate in the display region along AA' and it does show an active layer but it is unclear as to which part of Fig. 4 is a display region and which part of Fig. 4 is test region.
Figs. 3 and 7 of Applicant’s drawings depicts a test region along CC’ but they don’t not show an active layer 44. However, Fig. 5 which is a schematic view showing a sectional structure of the array substrate in the test region along DD' shows an active layer 44.
Furthermore, the specification does not appear to further disclose how the active layer 44 is in both the display region and the test region. Therefore, it is not clear which part of figures is the display region and which part is the test region.
Claims 13-15 are rejected due to their dependence from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S PGPub 2002/0109811 to Park et al. (Park).
Regarding independent claim 1, Park discloses an array substrate (Fig. 13F), comprising:

the organic film layer (190) is arranged between the substrate (160) and the passivation layer (205);
a venting hole (Fig. 13F: combinations of 192 and 194 & ¶0067) is formed in the passivation layer (205).
Regarding claim 2, Park discloses wherein the array substrate (Fig. 13F) comprises an active layer (Fig. 13F: 166 and ¶0064): the venting hole (combination of 192 and 194) comprises a first opening (192); a position of' an orthographic projection of' the first opening (192) onto a plane of' the active layer (166) relative to the active layer (166) is that the orthographic projection of' the first opening (192) onto a plane of' the active layer (166) is located within a region of the active layer (166) or is located on a surrounding region close to the active layer (166) (see Fig.13F with respect to Fig. 13C).
Regarding claim 3, Park discloses wherein a common electrode layer (Fig. 13F: 202) is further arranged between the organic film layer (190) and the passivation layer (205).
Regarding claim 4, Park discloses wherein the array substrate comprises a display region and a test region (Fig. 12; test region is located where thin film transistor is formed).
Regarding claim 5, Park discloses wherein the substrate (160) in the display region further comprises scanning lines (170) and data lines (184) crossing to each other (Fig. 12); the venting hole (combinations of 192 and 194) further comprises a second opening (194); an orthographic projection of' the second opening (194) on a plane of' the scanning lines (174) is located on the scanning lines (174), and/or an orthographic projection of the second opening on a plane of the data lines is located on the data lines.
Regarding claim 6, Park discloses wherein the orthographic projection of the second opening (Fig. 12: 194) onto the plane of' the scanning lines (170) is located on an intersection region of the scanning lines (170) and the data lines (184).
Regarding claim 10, Park discloses a display device (Fig. 13A-13F), comprising the array substrate according to claim 1.
Regarding independent claim 11, Park discloses a method for manufacturing an array substrate (Figs. 13A-13F), comprising:
providing a substrate (Fig. 13F: 160);
forming an organic film layer (Fig. 13F: 190 and ¶0066) and a passivation layer (Fig. 13F: 205) sequentially on the substrate; and
forming a venting hole (Fig. 13F: combinations of 192 and 194 & ¶0067) in the passivation layer (205).
Regarding claim 12, Park discloses wherein the array substrate (Figs. 12 or 13F) comprises a display region and a test region (Fig. 12; test region is located where thin film transistor is formed); the substrate (160) in the display region and the substrate in the test region (test region is located where thin film transistor is formed) both comprise an active layer 166 (see Fig. 12); the step of the forming a venting hole in the passivation layer comprises:
forming a first opening (Fig. 13F: 192) in the passivation layer (205), wherein a position of an orthographic projection of the first opening (192) onto a plane of the active layer (166) relative to the active layer (166) is that the orthographic projection of the first opening (192) onto a plane of the active layer (166) is located within a region of the active layer (166) or located on a surrounding region close to the active layer (166).
Regarding claim 13, Park discloses wherein the substrate (160) in the display region further comprises scanning lines (170) and data lines (184) crossing to each other (Fig. 12); the step of the forming a venting hole (192 and 194) in the passivation layer (205) further comprises: forming a second opening (194) in the passivation layer (205), wherein an orthographic projection of' the second opening (194) on a plane of' the scanning lines (174) is located on the scanning lines (174), and/or an orthographic projection of the second opening on a plane of the data lines is located on the data lines.
Regarding claim 14, Park discloses wherein the orthographic projection of the second opening (Fig. 12: 194) onto the plane of' the scanning lines (170) is located on an intersection region of the scanning lines (170) and the data lines (184).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S PGPub 2002/0109811 to Park et al. (Park) in view of U.S PGPub 2016/0359054 to Fang et al. (Fang)
Regarding claim 8, Park discloses the array substrate of claim 2 (see the rejection of claim 1 above).
Park fails to explicitly teach wherein a material of the active layer is indium gallium zinc oxide.
Park is silent as to the material selected to act as the active layer 166 such that one of ordinary skill in the art would be motivated to seek exemplary materials known in the art. Fang teaches it was known in the art to use indium gallium zinc oxide for a threshold voltage drift (¶0044) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have selected indium gallium zinc oxide for the undisclosed material as mere selection of an art-recognized material suitable for the intended use of Park (MPEP §2144.07).
Regarding claim 9, Park discloses the array substrate of claim 1 (see the rejection of claim 1 above).
Park fails to explicitly teach wherein a diameter of the venting hole is greater than or equal to 2 µm. 
However, the diameter of the venting hole 192 and 194 affect the electrical connection and the isolation region of the array substrate. It is known in the art to use diameter. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the diameter of the venting hole in order to 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 stand rejected under 35 U.S.C. §112 (see above, claim 15 depends on claim 12) and is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 35 U.S.C. §112 rejection consistent with the examiner’s applied interpretation.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 7, Park fails to disclose wherein, in the test region, a third opening is formed in the organic film layer; the third opening corresponds to the first opening and penetrates through the first opening.
With respect to claim 15, Park fails to discloses forming a third opening in the organic film layer in the test region, wherein the third opening corresponds to the first opening and penetrates through the first opening.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896